If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


 MICHAEL ICKES,                                                        FOR PUBLICATION
                                                                       February 11, 2020
                Plaintiff-Appellant,                                   9:15 a.m.

 v                                                                     No. 346490
                                                                       Muskegon Circuit Court
 ALEXANDER S. KORTE,                                                   LC No. 18-000063-NI

                Defendant-Appellee,

 and

 TRANS FRONT, INC.,

                Defendant.



Before: O’BRIEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

         Plaintiff, Michael Ickes, appeals as of right challenging the trial court’s order dismissing
his complaint against defendant, Alexander S. Korte. At issue in this appeal is primarily whether
plaintiff exercised “due diligence” within the meaning of MCR 2.102(D) in attempting to serve
his first summons upon defendant Alexander S. Korte (defendant). We affirm.

                                       I. BACKGROUND

        This case arose from plaintiff’s claim that he sustained injuries in an automobile accident
involving defendant on January 7, 2015. On January 5, 2018, plaintiff filed a complaint initiating
this action and naming Korte as a defendant. The expiration date for the summons was April 6,
2018. On March 27, 2018, shortly before the summons was due to expire, plaintiff filed ex parte
motions for substituted service and for the issuance of a second summons, asserting that he had
exercised due diligence in attempting to serve defendant but without success. Plaintiff asserted
that he was unable to serve defendant because the address in the accident report was outdated, and
he had been unsuccessful in obtaining a new address for defendant from the United States Postal



                                                -1-
Service (USPS). Plaintiff included a form from the USPS indicating that he had asked the USPS
for defendant’s current address, specifying the address on the accident report as defendant’s last
known address. The USPS did not have a current address on file as of March 20, 2018. Plaintiff
requested a second summons and substituted service in the form of first-class mail to the attorney
representing defendant in a related case to which both plaintiff and defendant were parties. The
trial court granted plaintiff’s ex parte motions for substituted service and the issuance of a second
summons.

        Upon receiving the second summons by mail on April 12, 2018, defendant filed a motion
to vacate the orders for substituted service and the issuance of a second summons, to quash service
of process, and to grant summary disposition to defendant. According to defendant’s supporting
affidavit, he lived at the address listed in the accident report until late 2015 or early 2016 when he
moved to a North Green Creek Road address in Muskegon, where he lived until September 2017,
when he moved to a West Grand Avenue address. Defendant asserted that after each move, he
filed a change of address card with the USPS and notified the Secretary of State of the new
address.1 On February 28, 2018, defendant moved to a Michigan Avenue address, and submitted
a change of address card to the USPS in mid-March 2018. Defendant also informed the West
Grand Avenue landlord of his new Michigan Avenue address, and defendant claimed that he
received his mail from the time he moved to the Michigan Avenue address until submitting the
change of address card. Lastly, defendant stated that he maintained the same phone number since
January 2015. Defendant argued that plaintiff failed to show due diligence in attempting to serve
him given that plaintiff had defendant’s current phone number and the name of defendant’s
attorney and could have obtained defendant’s current address at any point with minimal effort by
checking with the USPS, the Secretary of State’s office, his attorney, or his former landlord.

       The trial court granted defendant’s motions and dismissed the complaint against defendant
without prejudice, holding that plaintiff failed to demonstrate due diligence in attempting to serve
defendant before the original summons expired. The trial court also denied plaintiff’s motion for
reconsideration. This appeal followed.

                  II. STANDARD OF REVIEW AND PRINCIPLES OF LAW

        On appeal, plaintiff contends that the trial court abused its discretion by vacating the orders
for substituted service and for the issuance of a second summons, quashing service of process, and
dismissing the complaint against defendant without prejudice. We disagree.

        We review a trial court’s decision to permit or deny the issuance of a second summons for
an abuse of discretion. See Bush v Beemer, 224 Mich. App. 457, 465-466; 569 NW2d 636 (1997).
Similarly, we review a trial court’s decision to permit or deny substituted service for an abuse of
discretion. See Bullington v Corbell, 293 Mich. App. 549, 560; 809 NW2d 657 (2011). A trial




1
  Defendant points out that because the USPS only forwards mail to a new address for 12 months,
it is not surprising that by March of 2018, the USPS would no longer retain forwarding information
for the address listed in the accident report.

                                                 -2-
court abuses its discretion when its decision falls outside the range of reasonable and principled
outcomes. Pirgu v United Servs Auto Ass’n, 499 Mich. 269, 274; 884 NW2d 257 (2016).

        Upon the filing of a complaint, the court clerk issues a summons to be served upon the
defendant. MCR 2.102(A). A plaintiff then may obtain service upon an individual defendant
either by delivery of the summons and a copy of the complaint to the defendant in person or by
sending the summons and a copy of the complaint to the defendant by registered or certified mail,
return receipt requested, with delivery restricted to the defendant. MCR 2.105(A). Generally, a
plaintiff has 91 days to serve a defendant before a summons expires. MCR 2.102(D). Within that
time, a trial court may extend the time for the plaintiff to serve the defendant by ordering the
issuance of a second summons if the plaintiff demonstrates due diligence in attempting to serve
the original summons. Id.; see also Richards v McNamee, 240 Mich. App. 444, 449; 613 NW2d
366 (2000). “The due diligence requirement applies even when dismissal results in the plaintiff’s
case being time-barred due to the fact that the statute of limitations on the plaintiff’s cause of action
has run.” Bush, 224 Mich. App. at 463.

        Similarly, if a plaintiff demonstrates that service cannot reasonably be made upon the
defendant in the manner provided in MCR 2.105(A), the trial court may permit service of process
in another manner reasonably calculated to provide the defendant actual notice. MCR 2.105(I).
However, “[a] truly diligent search for an absentee defendant is absolutely necessary to supply a
fair foundation for and legitimacy to the ordering of substituted service.” Bullington, 293 Mich. at
559 (quotation marks and citation omitted).

                                           III. ANALYSIS

        In this case, the trial court determined that plaintiff did not provide evidence of due
diligence in attempting to serve defendant. The trial court observed that plaintiff could have
located the defendant and effectuated service before the original summons expired by checking
with the Secretary of State, contacting defendant by phone to arrange service, checking with
defendant’s previous landlord, or contacting defendant’s attorney, but failed to take these simple
steps. The trial court stated, in pertinent part:

        If the plaintiff would have exercised due diligence by checking with the secretary
        of state he would have had [defendant’s] new address and would have been able to
        serve the defendant.

                After February 28th the defendant again changed his residence. . . . The
        defendant notified his landlord of his new address. A check with the landlord at
        this address would have given the plaintiff the information needed for service.

                The defendant has maintained the same phone number since the accident
        and it is listed in the police report. Plaintiff never tried to call to see if defendant
        would accept service.

               The defendant has the same attorney for both cases, the instant case and
        2017-2952-NI as stated previously. The attorney for the plaintiff in this case has
        had contact with the defendant’s attorney in the 2017 case and has never asked the

                                                  -3-
       attorney about serving his client. At the hearing on June 15th the plaintiff’s attorney
       stated that he did not say anything because he did not want to tip his hand at that
       time.

              The plaintiff had many opportunities that he did not use to serve the
       defendant before the summons expired.

We are baffled and disturbed by the suggestion that plaintiff’s counsel should have contacted
defendant directly. See MRPC 4.2. We also do not believe plaintiff should have been personally
obligated to act on behalf of his attorney. Therefore, we absolutely reject the proposition that
plaintiff’s failure to call, or otherwise directly contact, defendant shows any lack of due diligence
whatsoever. Nevertheless, in all other respects, we agree.

         We recognize that plaintiff took some steps to serve defendant, in contrast to the total
absence of effort in Bush. See Bush, 224 Mich. App. at 466. Nevertheless, due diligence requires
efforts that are more than a “mere gesture.” Bullington, 293 Mich. App. at 559 (quotation omitted).
We adopt the definition of “due diligence” set forth in other contexts: due diligence means
undertaking reasonable, good-faith measures under the circumstances, not necessarily everything
possible.2 See People v Bean, 457 Mich. 677, 684; 580 NW2d 390 (1998); People v Sullivan, 97
Mich. App. 488, 493; 296 NW2d 81 (1980); People v Williams, 57 Mich. App. 199, 201‐ 202; 225
NW2d 691 (1974). Here, the record shows that plaintiff made no effort to serve defendant until
about three weeks before the original summons was set to expire and did not avail himself of the
multiple methods reasonably available to him to locate defendant. For example, plaintiff could
simply and easily have contacted defendant’s attorney, who was known to plaintiff due to the
parties’ simultaneous involvement in other litigation. Furthermore, an interrogatory answer in that
other litigation contained defendant’s current address. We agree with plaintiff’s argument that
those efforts might have been unsuccessful; however, that does not excuse plaintiff’s failure to
make reasonable attempts.

       Because the trial court’s determination that plaintiff failed to demonstrate due diligence in
attempting to serve defendant did not fall outside the range of reasonable and principled outcomes,
we conclude that the trial court did not abuse its discretion by granting defendant’s motions and
dismissing the complaint as to defendant.

       Affirmed.

                                                              /s/ Colleen A. O’Brien
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Michael F. Gadola




2
 Thus, the bare fact that a party could have expended greater efforts is irrelevant. Of necessity,
due diligence also therefore does not require the commission of acts that are illegal, professionally
unethical, or otherwise impermissible under any applicable rules or regulations. We are unaware
of any standard of care that might impose such a requirement.

                                                -4-